Citation Nr: 0200260	
Decision Date: 01/09/02    Archive Date: 01/16/02

DOCKET NO.  01-09 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
plantar fasciitis of the right foot. 

2.  Entitlement to an initial compensable evaluation for 
scar, status post plantar fasciitis of the left foot. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran had active duty from May 1980 to May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
plantar fasciitis of the right foot and scar, status post 
plantar fasciitis of the left foot, and assigned 
noncompensable evaluations.  


REMAND

Upon review, the Board observes that the veteran, in her 
October 2001 statement, advised that she continued to 
experience pain in both her feet on prolonged walking and 
standing.  Additionally, she reported that she was scheduled 
for a VA podiatry appointment at the Birmingham VA medical 
facility in November 2001.  VA's duty to assist the veteran 
includes obtaining recent medical records and a thorough and 
contemporaneous examination in order to determine the nature, 
etiology, and extent of the veteran's disabilities.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A 
(West Supp. 2001).

At the November 2000 VA examination, the examiner noted that 
there were no medical records available for review, thus, it 
does not appear that the examiner had the benefit of 
reviewing the veteran's service medical records documenting 
several years of treatment for right and left plantar 
fasciitis to include surgery in 1999.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
both VA and non VA, who have treated the 
veteran for her bilateral foot disorder 
since May 2000.  After securing the 
necessary releases, the RO should obtain 
these records.

2.  The RO should obtain any records from 
the Birmingham VA medical facility 
concerning treatment or evaluation of the 
veteran's feet, in particular, the report 
of her podiatry appointment in November 
2001.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of her bilateral foot disorder.  
The medical records, to include service, 
VA, and any private medical records, from 
the claims folder should be made 
available to the examiner for review.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.  See also 66 Fed. Reg. 45620-32 
(August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

5.  Thereafter, the RO should readjudicate 
this claim.  In doing so, the RO should 
consider all applicable diagnostic codes.  
The RO should explain which diagnostic 
code is best applicable to the service-
connected disability.  

6.  If the benefit sought on appeal 
remains denied, the veteran and her 
representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  

The veteran is notified that it is her responsibility to 
report for the examination and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2001).  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

